AZZ incorporated $125,000,000 5.42% Senior Notes, Series2011A due January 20, 2021 Note Purchase Agreement Dated as of January 20, 2011 Table of Contents Section Heading Page Section1. Authorization of Notes 1 Section1.1. Description of Notes 1 Section1.2. Interest Rate 1 Section2. Sale and Purchase of Notes 2 Section2.1. Series A Notes 2 Section2.2. Additional Series of Notes 2 Section 2.3. Subsidiary Guaranty 4 Section3. Closing 4 Section4. Conditions to Closing 4 Section 4.1. Representations and Warranties 5 Section4.2. Performance; No Default 5 Section4.3. Compliance Certificates 5 Section4.4. Opinions of Counsel 5 Section4.5. Purchase Permitted By Applicable Law, Etc 6 Section4.6. Sale of Other Notes 6 Section4.7. Payment of Special Counsel Fees 6 Section4.8. Private Placement Number 6 Section4.9. Changes in Corporate Structure 6 Section 4.10. Subsidiary Guaranty 6 Section4.11. Funding Instructions 6 Section4.12. Proceedings and Documents 7 Section5. Representations and Warranties of the Company 7 Section5.1. Organization; Power and Authority 7 Section5.2. Authorization, Etc 7 Section5.3. Disclosure 7 Section5.4. Organization and Ownership of Shares of Subsidiaries; Affiliates 8 Section5.5. Financial Statements; Material Liabilities 8 Section5.6. Compliance with Laws, Other Instruments, Etc 9 Section5.7. Governmental Authorizations, Etc 9 Section5.8. Litigation; Observance of Agreements, Statutes and Orders 9 Section 5.9. Taxes 9 Section5.10. Title to Property; Leases 10 Section5.11. Licenses, Permits, Etc 10 Section5.12. Compliance with ERISA 10 -i- Section5.13. Private Offering by the Company 11 Section5.14. Use of Proceeds; Margin Regulations 11 Section5.15. Existing Debt; Future Liens 12 Section5.16. Foreign Assets Control Regulations, Etc 12 Section5.17. Status under Certain Statutes 13 Section 5.18. Environmental Matters 13 Section5.19. Notes Rank Pari Passu 13 Section6. Representations of the Purchaser 13 Section6.1. Purchase for Investment 13 Section6.2. Source of Funds 14 Section6.3. Accredited Investor 15 Section7. Information as to Company 15 Section7.1. Financial and Business Information 15 Section7.2. Officer’s Certificate 18 Section7.3. Visitation 19 Section8. Payment of the Notes 20 Section8.1. Required Prepayments 20 Section8.2. Optional Prepayments with Make-Whole Amount (other than for Prepayments pursuant to Section10.6 20 Section8.3. Allocation of Partial Prepayments 20 Section8.4. Maturity; Surrender, Etc. 20 Section8.5. Purchase of Notes 20 Section8.6. Make-Whole Amount for the Series A Notes 21 Section8.7. Change in Control 22 Section9. Affirmative Covenants 24 Section9.1. Compliance with Law 24 Section9.2. Insurance 25 Section9.3. Maintenance of Properties 25 Section9.4. Payment of Taxes and Claims 25 Section9.5. Corporate Existence, Etc 25 Section9.6. Notes to Rank Pari Passu 26 Section9.7. Additional Subsidiary Guarantors 26 Section9.8. Books and Records 26 Section10. Negative Covenants 26 Section 10.1. Consolidated Net Worth 26 Section10.2. Consolidated Indebtedness to Consolidated EBITDA 26 Section10.3. Fixed Charges Coverage Ratio 27 Section 10.4. Priority Indebtedness 27 Section10.5. Limitation on Liens 27 -ii- Section10.6. Sales of Asset 29 Section10.7. Merger and Consolidation 30 Section10.8. Line of Business 31 Section10.9. Transactions with Affiliates 31 Section10.10. Terrorism Sanctions Regulations 31 Section11. Events of Default 31 Section12. Remedies on Default, Etc 33 Section12.1. Acceleration 33 Section12.2. Other Remedies 34 Section12.3. Rescission 34 Section12.4. No Waivers or Election of Remedies, Expenses, Etc 35 Section13. Registration; Exchange; Substitution of Notes 35 Section13.1. Registration of Notes 35 Section13.2. Transfer and Exchange of Notes 35 Section13.3. Replacement of Notes 36 Section14. Payments on Notes 36 Section14.1. Place of Payment 36 Section14.2. Home Office Payment 36 Section15. Expenses, Etc 37 Section15.1. Transaction Expenses 37 Section15.2. Survival 37 Section16. Survival of Representations and Warranties; Entire Agreement 37 Section17. Amendment and Waiver 38 Section17.1. Requirements 38 Section17.2. Solicitation of Holders of Notes 38 Section17.3. Binding Effect, Etc 39 Section17.4. Notes Held by Company, Etc 39 Section18. Notices 39 Section18.1. Notices Generally 39 Section18.2. Electronic Communications 40 Section19. Reproduction of Documents 40 -iii- Section20. Confidential Information 41 Section21. Substitution of Purchaser 42 Section22. Miscellaneous 42 Section22.1. Successors and Assigns 42 Section22.2. Payments Due on Non-Business Days 42 Section22.3. Accounting Terms 43 Section22.4. Severability 43 Section22.5. Construction 44 Section22.6. Counterparts 43 Section22.7. Governing Law 43 Section22.8. Jurisdiction and Process; Waiver of Jury Trial 43 -iv- ScheduleA—Information Relating to Purchasers ScheduleB—Defined Terms Schedule4.9—Changes in Corporate Structure Schedule5.4 — Subsidiaries of the Company, Ownership of Subsidiary Stock, Affiliates Schedule5.5—Financial Statements Schedule5.15—Existing Indebtedness Schedule10.5—Existing Liens Exhibit1 — Form of 5.42% Senior Notes, Series2011A due January 20, 2021 Exhibit2.3—Form of Subsidiary Guaranty Exhibit4.4(a)—Form of Opinion of Special Counsel to the Company Exhibit4.4(b)—Form of Opinion of Special Counsel to the Purchasers ExhibitS—Form of Supplement to Note Purchase Agreement -v- AZZ incorporated One Museum Place 3100 West 7th Street, Suite500 Fort Worth, Texas 76107 $125,000,000 5.42% Senior Notes, Series2011A due January 20, 2021 Dated as of January 20, 2011 To the Purchasers listed in the attached Schedule A: Ladies and Gentlemen: AZZ incorporated, a Texas corporation (the “Company”), agrees with the Purchasers listed in the attached ScheduleA (the “Purchasers”) to this Note Purchase Agreement (together with any supplement, this “Agreement”) as follows: Section1. Authorization of Notes. Section1.1.Description of Notes.The Company will authorize the issue and sale of the following Senior Notes: Issue Series Aggregate Principal Amount Interest Rate Maturity Date Senior Notes Series 2011A 5.42% January 20, 2021 The Senior Notes described above (the “Series 2011A Notes”) together with each Series of Additional Notes which may from time to time be issued pursuant to the provisions of Section2.2 are collectively referred to as the “Notes” (such term shall also include any such notes issued in substitution therefor pursuant to Section 13 of this Agreement).The Series 2011A Notes shall be substantially in the form set out in Exhibit 1 with such changes therefrom, if any, as may be approved by the Purchasers and the Company.Certain capitalized terms used in this Agreement are defined in ScheduleB; references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit attached to this Agreement. Section1.2.Interest Rate.The Series 2011A Notes shall bear interest (computed on the basis of a 360-day year of twelve 30-day months) on the unpaid principal thereof from the date of AZZ incorporatedNote Purchase Agreement issuance at their stated rate of interest payable semi-annually in arrears on the 20th day of January and July in each year and at maturity commencing on July 20, 2011, until such principal sum shall have become due and payable (whether at maturity, upon notice of prepayment or otherwise) and interest (so computed) on any overdue principal, interest or Make-Whole Amount from the due date thereof (whether by acceleration or otherwise) and, during the continuance of an Event of Default, on the unpaid balance hereof, at the Default Rate until paid. Section2. Sale and Purchase of Notes. Section2.1.Series 2011A Notes.Subject to the terms and conditions of this Agreement, the Company will issue and sell to each Purchaser and each Purchaser will purchase from the Company, at the Closing provided for in Section3, the Series 2011A Notes in the principal amount specified opposite such Purchaser’s name in Schedule A at the purchase price of 100% of the principal amount thereof.The obligations of each Purchaser (and each Additional Purchaser) hereunder are several and not joint obligations and no Purchaser (and no Additional Purchaser) shall have any liability to any Person for the performance or non-performance of any obligation by any other Purchaser (or Additional Purchaser) hereunder. Section2.2.Additional Series of Notes.The Company may, from time to time, in its sole discretion but subject to the terms hereof, issue and sell one or more additional Series of its unsecured promissory notes under the provisions of this Agreement pursuant to a supplement (a “Supplement”) substantially in the form of ExhibitS, provided that the aggregate principal amount of Notes of all Series issued pursuant to all Supplements in accordance with the terms of this Section2.2 shall not exceed $300,000,000.Each additional Series of Notes (the “Additional Notes”) issued pursuant to a Supplement shall be subject to the following terms and conditions: (i) each Series of Additional Notes, when so issued, shall be differentiated from all previous Series by sequential numeric and alphabetical designation inscribed thereon; (ii)Additional Notes of the same Series may consist of more than one different and separate tranches and may differ with respect to outstanding principal amounts, maturity dates, interest rates and premiums, if any, and price and terms of redemption or payment prior to maturity, but all such different and separate tranches of the same Series shall vote as a single class and constitute one Series; (iii)each Series of Additional Notes shall be dated the date of issue, bear interest at such rate or rates, mature on such date or dates, be subject to such mandatory and optional prepayment on the dates and at the premiums, if any, have such additional or different conditions precedent to closing, such representations and warranties and such additional covenants as shall be specified in the Supplement under which such Additional Notes are issued and upon execution of any such Supplement, this Agreement shall be amended (a) to reflect such additional covenants without further action on the part of the holders of the Notes outstanding under this Agreement, provided, that any such additional covenants shall inure to the benefit of all holders of Notes so long as any Additional -2- AZZ incorporatedNote Purchase Agreement Notes issued pursuant to such Supplement remain outstanding, and (b) to reflect such representations and warranties as are contained in such Supplement for the benefit of the holders of such Additional Notes in accordance with the provisions of Section 16; (iv)each Series of Additional Notes issued under this Agreement shall be in substantially the form of Exhibit1 to ExhibitS hereto with such variations, omissions and insertions as are necessary or permitted hereunder; (v)the minimum principal amount of any Note issued under a Supplement shall be $100,000, except as may be necessary to evidence the outstanding amount of any Note originally issued in a denomination of $100,000 or more; (vi)all Additional Notes shall constitute Senior Indebtedness of the Company and shall rank pari passu with all other outstanding Notes; and (vii)no Additional Notes shall be issued hereunder if at the time of issuance thereof and after giving effect to the application of the proceeds thereof, any Default or Event of Default shall have occurred and be continuing. The obligations of the Additional Purchasers to purchase any Additional Notes shall be subject to the following conditions precedent, in addition to the conditions specified in the Supplement pursuant to which such Additional Notes may be issued: (a)Compliance Certificate.A duly authorized Senior Financial Officer shall execute and deliver to each Additional Purchaser and each holder of Notes an Officer’s Certificate dated the date of issue of such Series of Additional Notes stating that such officer has reviewed the provisions of this Agreement (including any Supplements hereto) and setting forth the information and computations (in sufficient detail) required in order to establish whether after giving effect to the issuance of the Additional Notes and after giving effect to the application of the proceeds thereof, the Company is in compliance with the requirements of Section10.2 on such date (based upon the financial statements for the most recent fiscal quarter ended prior to the date of such certificate). (b)Execution and Delivery of Supplement.The Company and each such Additional Purchaser shall execute and deliver a Supplement substantially in the form of ExhibitS hereto. (c)Representations of Additional Purchasers.Each Additional Purchaser shall have confirmed in the Supplement that the representations set forth in Section6 therein are true with respect to such Additional Purchaser on and as of the date of issue of the Additional Notes. (d)Execution and Delivery of Guaranty Ratification.Provided a Collateral Release shall not have occurred, each Subsidiary Guarantor shall execute and deliver a guaranty ratification in the form attached to the Subsidiary Guaranty. -3- AZZ incorporatedNote Purchase Agreement Section 2.3.Subsidiary Guaranty.(a)The payment by the Company of all amounts due with respect to the Notes and the performance by the Company of its obligations under this Agreement will be absolutely and unconditionally guaranteed by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty Agreement dated as of even date herewith, which shall be substantially in the form of Exhibit 2.3 attached hereto, and otherwise in accordance with the provisions of Section 9.7 hereof (the “Subsidiary Guaranty”). (b)The holders of the Notes agree to discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty upon the written request of the Company, provided that (i)such Subsidiary Guarantor has been released and discharged (or will be released and discharged concurrently with the release of such Subsidiary Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and in respect of the Bank Credit Agreement and the Company so certifies to the holders of the Notes in a certificate of a Responsible Officer, (ii)at the time of such release and discharge, the Company shall deliver a certificate of a Responsible Officer to the holders of the Notes stating that no Default or Event of Default exists, and (iii)if any fee or other form of consideration is given to any holder of Indebtedness of the Company for the purpose of such release, holders of the Notes shall receive equivalent consideration. Section3. Closing. The sale and purchase of the Series 2011A Notes to be purchased by each Purchaser shall occur at the offices of Chapman and Cutler, LLP, 111 West Monroe Street, Chicago, Illinois 60603 at 10:00 a.m. Central time, at a closing (the “Closing”) on January 20, 2011 or on such other Business Day thereafter on or prior to January 31, 2011 as may be agreed upon by the Company and the Purchasers.On the Closing Date, the Company will deliver to each Purchaser the Series 2011A Notes to be purchased by such Purchaser in the form of a single Series 2011A Notes (or such greater number of Series 2011A Notes in denominations of at least $100,000 as such Purchaser may request) dated the date of the Closing Date and registered in such Purchaser’s name (or in the name of such Purchaser’s nominee), against delivery by such Purchaser to the Company or its order of immediately available funds in the amount of the purchase price therefor by wire transfer of immediately available funds for the account of the Company to Account Number 0026051-00154, at Bank of America, Dallas, Texas, ABA Number0260-0959-3, in the Account Name of “AZZ incorporated”.If, on the Closing Date, the Company shall fail to tender such Series 2011A Notes to any Purchaser as provided above in this Section3, or any of the conditions specified in Section4 shall not have been fulfilled to any Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be relieved of all further obligations under this Agreement, without thereby waiving any rights such Purchaser may have by reason of such failure or such nonfulfillment. Section4.
